Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-9 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-4 recite a device, Claim 5 recites an information terminal, Claim 6 recites a method, Claim 7 recites a method, Claim 8 recites a non-transitory storage medium, and Claim recites a non-transitory storage medium and therefore fall into a statutory category.

	The examiner interpreted that claims 6 and 8 perform the functions of the device of claim 1 and claims 7 and 9 perform the functions of the information terminal for examination purposes. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method for recommending routes to a user based on the analysis of received information, which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

In the present case concepts performed in the human mind (including an observation, evaluation, judgement, or opinion) based on the analysis of information (the determination of a route to recommend to a user based received information from the user). The abstract idea portion of the claims is as follows:

The scope of  (Claim 1) [A recommendation device] comprising: [a processor] programmed to: (Claim 6) A recommendation method performed by [a processor], the recommendation method comprising: (Claim 8) [A non-transitory storage medium] storing [a recommendation program], [the recommendation program causing a computer to perform]: receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle, used for a car sharing service and a return place of the vehicle, and [transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user], wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system.

 (Claim 5) [An information terminal] comprising: a processor programmed to:(Claim 7) A recommendation method performed by [a processor], (Claim 9)  [A non-transitory storage medium] storing [a recommendation program, the recommendation program] causing [a computer] to perform: transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user;  and receive transmitted recommendation information including; one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more route, and a rental place of a vehicle used for a  car sharing service and a return place of the vehicle, used for the car sharing service, the recommendation information being generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system; and [control a display to display the one or more routes for movement from the movement start position to the place corresponding to the purpose and the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user] where the portions not bracketed recite the abstract idea.

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, (including an observation, evaluation, judgment, or opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a method for recommending routes to a user using a car-sharing service based on received information (purpose, movement start position), which under its broadest reasonable interpretation, covers concepts for performing Mental Processes.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information ((Claims 1, 6, 8) based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle, used for a car sharing service and a return place of the vehicle wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system. (Claims 5, 7, 9) the recommendation information being generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system; and [control a display to display the one or more routes for movement from the movement start position to the place corresponding to the purpose and the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user]); transmitting information ((Claims 1, 6, 8) receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; and [transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user,]  (Claims 5, 7, 9) transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user;  and receive transmitted recommendation information including; one or more routes for movement from the movement start position to a place corresponding to the purpose, a transportation system being assigned to each of the one or more route, and a rental place of a vehicle used for a  car sharing service and a return place of the vehicle, used for the car sharing service), TSN20171 1027US00 TFN170991-US13

Further, the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A recommendation device. (See paragraphs 6-8, 18, 20, and 22 of the Specification)
An information terminal. (See paragraph 19 of the Specification)
A processor. (See paragraphs 11-12 of the Specification)
A non-transitory storage medium. (See paragraphs 13-14 of the Specification)
A recommendation program. (See paragraphs 13-14 of the Specification)
A computer. (See paragraphs 13-14 of the Specification)
A display. (See paragraph 19 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a generic computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a device, an information terminal, a method, a different method, a non-transitory storage medium, and a different non-transitory storage medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II)).  In particular, applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Additionally with respect to the claims 1, 6, and 8 that recite the limitation “transmitting the recommendation information to the user in a manner that is able to be displayed … to the user” is recognized as well understood, routine, conventional activity as this is transmitting data over a network (See MPEP 2106.05 (d)). With regards to claims 5, 7, 9 the claims recite “control a display to display the one or more routes… to the user” the courts stated in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display was found to be insignificant extra-solution activity (See MPEP 2106.05(g)). In the present case the invention performs the analysis of generating routes including preferential assignment of car-sharing services to control a display to display one or more routes from start to purpose and includes the rental place and return place of the vehicle used for the car sharing service.  Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-4, and 10 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-4, and 10 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting, wherein the processor is programmed to: receive, from the user, application for a reservation for use of the vehicle used for the car sharing service at the rental place and the return place; and settle the reservation for use of the vehicle used for the car sharing service. Generally linking the abstract idea to a generic computing environment capable of receiving information (the application for the associated reservation) and processing information (settling the received reservation application) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.
	
Dependent claim 3 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the processor is programmed to search for a place using the purpose; transmit, to the user, a plurality of places searched based on the search for the place, receive, from the user, selection of a target place corresponding to the purpose; and search for the one or more routes for movement from the movement start position to the target place. Generally linking the abstract idea to a generic computing environment capable of processing information (searching for a place and searching for a route to the selected place) and displaying information (plurality of places identified) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the transportation system used for movement, includes at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for car sharing service and does not add significantly more to the abstract idea. Therefore, dependent claim 4 is also non-statutory subject matter. 

Dependent claim 10 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the plurality of the transportation systems that are available include the vehicle used for the car sharing service, a railway, a bus, an aircraft, and a ship and does not add significantly more to the abstract idea. Additionally dependent claim 10 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting and the processor is programmed to generate the recommendation information based on a preferential assignment of the vehicle used for the car sharing service over all of the rail, the bus, the aircraft, and the ship. Generally linking the abstract idea to a generic computing environment capable of processing information (generate the recommendation information based on the preferential assignment of the vehicle used for the car sharing service) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 10 is also non-statutory subject matter. 

	In conclusion, the claims are directed to the abstract idea of Mental Processes (recommending routes based on the analysis of received information) it falls under the Mental Processes (such as concepts performed in the human mind, including an observation, evaluation, judgment, or opinion) grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20190086223) in view of Katsuhiko (JP 2018200187) and Klampfl et al. (US Patent No. 8,949,028).

	Referring to claims 1, 6, and 8,

The examiner notes the following regarding the limitation “and transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user”. The bolded portion is recited as an intended use of the recommendation information i.e. in a manner that is able to be displayed… to the user”. Therefore the bolded portion holds little patentable weight. For promoting compact prosecution the examiner gave the limitation weight to identify pertinent prior art; however, the examiner recommends to amend this limitation. 

Tanaka, which is directed to an information processing devices that generates a moving plan including a via-point and a destination, and stop-by-place candidates based on the moving plan are acquired by a route search unit on the basis of a moving plan search request which includes a predetermined condition inputted by a user and acquired by an acquisition unit, 

(Claim 1) A recommendation device comprising: a processor programmed to:  (Tanaka Figure 1 el. 50 and abstract disclosing an information processing device that searches for a moving route to a destination in accordance with a destination arrival time, together with stop-by place candidates corresponding to the moving purpose and transmits a search result to the mobile device. Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer.)

(Claim 6) A recommendation method performed by a processor, the recommendation method comprising: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer.)

(Claim 8) A non-transitory storage medium storing a recommendation program, the recommendation program causing a computer to perform: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer. Tanaka paragraph 208 disclosing the programs may be record in a hard disk, a SSD, a ROM as a recording medium beforehand. The programs may be temporarily or permanently stored in a flexible disk, CD-ROM or other removable recording media. Tanaka paragraph 209 teaching that the programs may be installed in a computer from a download site such as through a LAN and the Internet.)

receive a search instruction including a purpose and a movement start position, the purpose and the movement start position being input by a user; (Tanaka paragraph 33 disclosing a moving plan including a via-point and a destination, and stop-by place candidates based on the moving plan are acquired by a route search unit on the basis of a moving plan search request which includes a predetermined condition inputted by a user and acquired by an acquisition unit. Tanaka paragraph 66 teaching that the user is allowed to input information via an input unit when selecting a moving route and a stop-by place. This information can include destination, destination arrival time, moving purpose, (interpreted as purpose) selection of a moving route, budget, and the like. Tanaka paragraph 70 teaching the position information acquisition unit may acquire position information from a positioning unit of the vehicle or an information terminal such as a smartphone possessed by the user. Tanaka Figure 3 illustrating the information processing device includes a communication unit in conjunction with Tanaka paragraph 82 disclosing the communication unit communicates with the mobile device and outputs received information, such as a route search request, to the route search unit. Tanaka paragraph 138 teaching the departure place (interpreted as the movement start position) may be a current location of the user rather than a departure place as illustrated in Figure 7. Tanaka Figure 16 illustrating a GUI that may be displayed for a user on their mobile device and this includes the departure place (EA Station Departure) may be replaced in conjunction with Tanaka paragraph 181 teaching that in response to selection of the icon “replace” the information enables users to replace the departure place, stop-by places, and destination for change.  )

based on the search instruction, search for one or more routes for movement from the movement start position to a place corresponding to the purpose; (Tanaka Figure 2 illustrating the information processing devices includes a route searching unit. Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device.)

Tanaka does not explicitly disclose a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; and transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user

However Katsuhiko, which is directed to performing a route search in consideration of the use of a rental car, teaches:

a transportation system being assigned to each of the one or more routes (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means.  Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes.)
generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; (Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route. Katsuhiko paragraph 76 teaching the in-vehicle device establishes communications with a mobile terminal to send and receive information. The in-vehicle device may acquire information of a searched route stored in a server.)

and transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user. (Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 26 teaching the presentation control unit 110 rearranges a plurality of routes according to the cost input from the cost calculation unit 109, and selects, for example, the top three routes with the lowest cost. The presentation control unit 110 performs control for causing the display device 800 to display information such as the selected route, the moving means of the route, and the time, the fee, and the number of transfers required for moving the route. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route. Katsuhiko paragraph 44 teaching the route presentation process shown in the flowchart of FIG. 5 will be described with reference to the specific examples of FIGS. 2, 3, and 8.FIG. 8 is a diagram illustrating integration of partial routes by the navigation device 100 according to the first embodiment. In step ST1, the operation information acquisition unit 101 sets the departure point as the station A shown in FIG. 2, and the waypoints are the first route point Pa, the second route point Pb, the third route point Pc, and the fourth route point. Information about the transit point Pd and the destination as E station is acquired. As Steps ST2 and ST3, the route search unit 105 includes the departure point M, the first waypoint Pa, the second waypoint Pb, the third waypoint Pc, and the fourth place included in the information acquired in Step ST1. Map information and traffic information of an area including the waypoint Pd and the destination N are acquired. Katsuhiko paragraph 45 teaching as for route X, a rental car is used as a means of transportation on the route from station An, which is the departure point M, to the first waypoint Pa, and from the first waypoint Pa to the A station (partial route Xa in FIG. 2), a rental car is used as a moving means. Trains are used from the A station to the B station, and rental cars are used for the route from the B station to the second waypoint Pb and from the second waypoint Pb to the B station (partial route Xb in FIG. 2). Trains are used from station B to station C, and rental cars are used on the route from station C to the third stop Pc and from the third stop Pc to station C (partial route Xc in FIG. 2). Trains are used from station C to station E, and rental cars are used from the station E to the fourth stop Pd and from the fourth stop Pd to the station E (partial route Xd in FIG. 2). Katsuhiko paragraph 47 teaching similarly, the route integration unit 107 applies an integrated partial route that integrates the partial route Xa, the partial route Xb, the partial route Xc, and the partial route Xd in place of the corresponding partial route, thereby creating a new route Yb (see FIG. 8B) Katsuhiko paragraph 50 teaching FIG. 9 shows a display example of the display device 800 when the presentation control unit 110 performs control for displaying the route Yb as step ST15. FIG. 9 is a diagram illustrating a display example based on the control of the presentation control unit 110 of the navigation device 100 according to the first embodiment.In the first display area 800a of the display device 800, the route Yb is displayed. In the second display area 800b, a simplified diagram of the route Yb, a moving means for the route Yb, a required time for the route Yb, and a required fee for the route Yb are displayed. Katsuhiko paragraph 63 teaching in Embodiment 1 mentioned above, the case where all the return places of a rental car are a train station was shown. However, in the case of a drop-off type rental car, the user gets off the rental car at a place where the rental car is dropped off (for example, a designated parking lot or a designated gas station), and the station, bus stop, taxi stand, etc. Katsuhiko paragraph 67 teaching it is assumed that the route search unit 105 has searched for the route X shown in FIG. The route integration unit 107a performs processing for integrating the partial routes Xa, Xb, Xc, and Xd in the route X where different rental cars are used. For example, when the partial route Xa, the partial route Xb, and the partial route Xc can be integrated, and the rental car borrowed at the rental car A station store can be returned at the gas station G at the midpoint between the C station and the D station. The route integration unit 107a first creates the integrated partial route Xe shown in FIG. Next, the route integration unit 107a creates a route Xf from the gas station G to the D station. The route integration unit 107a creates a new route Yd (see FIG. 11) by applying the integrated partial route Xe and the route Xf instead of the corresponding partial route included in the route X. 
Katsuhiko paragraph 76 teaching the in-vehicle device establishes communications with a mobile terminal to send and receive information. The in-vehicle device may acquire information of a searched route stored in a server)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to  combine the invention disclosed in Tanaka, which provides for recommendations for stop-by places,  which includes any type of commercial facilities (Tanaka paragraph 139) with Katsuhiko, as Katsuhiko further embellishes on the recommendation process in view of renting vehicles and their associated start and end location, such as at a rental store or designated place other than the store and to propose a route convenient to the user. (Katsuhiko paragraphs 7 and 11). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko to incorporate a transportation system being assigned to each of the one or more routes; generate, based on the one or more routes, recommendation information including at least a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service; and transmit the recommendation information to the user in a manner that is able to be displayed on a display including displaying the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user with the motivation of incorporating additional modes of transportation that user may use in reaching a destination (Katsuhiko paragraph 13) rental vehicles that may be used by a user to reach a desired destination and to present optimal routes that are convenient for the user (Katsuhiko paragraph 58) for example choosing a return place near the desired destination of the user, choosing a rental place that is near a transit point or the start of the user’s route, and to display the route with the associated waypoints (Katsuhiko paragraph 50 and Figure 9).

Tanaka in view of Katsuhiko does not explicitly disclose, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system.

However Klampfl, which is directed to multi-modal route planning, teaches, wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system. (Klampfl column 1 lines 5-16 teaching given a specified starting point, and a specified destination, or end point, a variety of possible routes and/or modes of transport may be possible between the starting point and the endpoint. For example, in an urban area, one or more of walking, various modes of public transportation such as buses, light rail, etc., bicycling, using a motor scooter, driving a vehicle such as a car, etc., car sharing or other ride sharing, may be used to travel from a starting point to a destination point. A route that incorporates more than one such mode of transport, e.g., having different segments that are traversed using different respective modes of transport, is sometimes referred to as a multi-modal route. Klampfl column 3 lines 4-9 teaching a memory of the computer 105 may further store one or more parameters 116. A parameter 116 may include user preferences for route generation and/or selection, e.g., choose fastest, choose most economical, weights to be given to factors such as fuel costs, time of travel, weather conditions, etc., in route generation and/or selection, etc. Klampfl column 3 lines 15-22 teaching further, data 115 and/or parameters 116 could include data collected from a user device 150, a remote source 160, or some other mechanism. For example, parameters 116 could be determined from data gathered from an HMI of the computer 105 and/or a user device 150 concerning user preferences, e.g., concerning preferred points of interest, route preferences, etc. or category of user. Klampfl column 3 lines 42-60 teaching further, parameters 116 may be provided to a user device 150, e.g., from the data store 130 via the server 125, even if not persistently stored in a memory of the user device 150. In any event, parameters 116 may be stored, for example, for a particular vehicle 101, a type of vehicle 101, for a particular user, for a category of users (e.g., users in a particular geographic area, users of a particular age, etc.). An example of parameters 116 include weights to be given to various attributes 117, as discussed further below, e.g., whether particular kinds of waypoints are preferred or disfavored in a route, whether particular modes of transportation are preferred or disfavored, etc. Further examples of parameters 116 include rules governing whether a particular kind of waypoint, e.g., light rail station, bus station, etc., may be used in a route. Klampfl page 6 line 58 to page 7 line 3 teaching next, in a block of 315, the module 106, e.g., being executed by one of the devices 105, 125, 150, retrieves, along with data identifying possible waypoints and segments between the specified start point and end point, vehicle data 115, parameters 116, and attributes 117 for use in generating a requested route. For example, vehicle data 115, as described above, may include information identifying a type of vehicle 101. Further, parameters 116 may specify types of waypoints and/or segments that may be included in a route and/or weights to be given to including such waypoints and/or segments in a route. Yet further, attributes 117, as described above, may pertain to identified possible waypoints and/or segments for a route. Klampfl column 7 lines 10-22 teaching a conventionally generated route may not be optimal for a particular user. Therefore, the module 106 evaluates one or more preliminary routes according to data 115, parameters 116, and/or attributes 117. Klampfl column 8 lines 15-25 teaching the module 106 may compare parameters 116 to attributes 117 to determine whether any waypoints and/or segments may not be included on a final route presented to the user. As mentioned above, a parameter 116 may specify waypoint and/or route segment attributes 117 that are a basis for excluding a waypoint from a route, e.g., a parameter 116 could specify that a route should not include bus travel. Klampfl column 8 lines 44-46 teaching another parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. Klampfl column 8 lines 15-25 teaching for example the process may involve identifying different vehicle types. Further, different objective functions could result in selecting different routes using one of the three vehicle 101 types. Klampfl column 8 lines 39-42 teaching an objective function could take into account, in addition or as an alternative to a vehicle 101 type, a number of occupants in a vehicle 101, availability of car-sharing waypoints, and other factors. Klampfl column 8 lines 56-67 teaching parameters 116 may be personalized for a user, e.g., according to user input. For example, a user could specify that the user possesses a parking pass for a potential waypoint between a specified route start point and end point, is a member of a car-sharing service and/or bicycle-sharing service that could be available at a route waypoint, that the user possesses transit passes providing economical (e.g., unlimited in a period of time, discounted, etc.) public transit passes, etc. Likewise, such information about a user could be stored, e.g., in a device 150, in the data store 130, etc., in conjunction with a user identifier, and retrieved by the module 106 for use in route generation. Klampfl column 9 lines 1-10 teaching in any event, the module 106 could then generate or modify parameters 116 tailored to such input and/or stored user information. For example, a parameter 116 relating to a weight to be given to use of a public transit system could be modified to have greater weight based on information that a user possesses an unlimited transit pass. Likewise, the module 106 could ignore waypoints associated with car-sharing and/or bicycle-sharing services unless user information specified that a user was a member of a service associated with a waypoint.)

One of ordinary skill in the would have been motivated to combine the invention disclosed in Tanaka and Klampfl, as Klampfl further develops consideration of user parameters in the generation of a preferable route.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko and Klampfl to incorporate ,wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system with the motivation of taking into consideration user parameters, such as membership of a car-sharing service, when generating a route recommendation. (Klampfl column 8 lines 56-67)

Referring to claim 3, 

Tanaka further discloses wherein the processor is programmed to: search for a place using the purpose; (Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 88 teaching the mobile device transmits the in-vehicle state and stop-by information as information contained in the route search request. The stop-by information is information indicating a time required at a stop-by place and the like together with the stop-by place. The information processing device searches for a moving route together with the in-vehicle state and stop-by information, and transmits a new moving route to the user.  Tanaka paragraph 95 teaching that a stop-by place to be presented is selected on the basis of a moving purpose of the user and user attribute information. For example, selected as a candidate is a stop-by place of a type related to a moving purpose (sightseeing, date).)

transmit, to the user, a plurality of places searched based on the search for the place; (Tanaka Figure 16 illustrating an exemplar GUI on the mobile device presenting a moving route and stop-by place candidates available in the moving route. Tanaka paragraph 95 teaching that a stop-by place to be presented is selected on the basis of a moving purpose of the user and user attribute information. For example, selected as a candidate is a stop-by place of a type related to a moving purpose (sightseeing, date). Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.)

receive, from the user, selection of a target place corresponding to the purpose;  (Tanaka Figure 18 illustrating an updated GUI screen in response to a user’s selection of a stop-by place from the stop-by place recommendations. Tanaka Figure 19 illustrating the GUI including the stop-by place and updated moving path. Tanaka paragraph 72 teaching the control unit causes the input unit, the display unit, and the voice output unit to select a stop-by place from stop by place candidates, change a selected stop-by place, select or change a moving route in an interactive manner by using displays and voices. Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.)

and search for the one or more routes for movement from the movement start position to the target place. (Tanaka Figure 16 illustrating an exemplar GUI on the mobile device presenting a moving route and stop-by place candidates available in the moving route. Tanaka Figure 18 illustrating an updated GUI screen in response to a user’s selection of a stop-by place from the stop-by place recommendations. Tanaka Figure 19 illustrating the GUI including the stop-by place and updated moving path. Tanaka paragraph 72 teaching the control unit causes the input unit, the display unit, and the voice output unit to select a stop-by place from stop by place candidates, change a selected stop-by place, select or change a moving route in an interactive manner by using displays and voices. Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 178 teaching that Figure 16 illustrates the GUI screen which displays information regarding selected course, and moving path, route details, and recommended spots. Tanaka paragraphs 186-187 teaching it is determined whether a stop-by place is candidate is selected if not, if so the mobile device will present route information regarding the changed moving route resulting from the selected stop-by place.) 

Referring to claim 4,

Katsuhiko further teaches, wherein the transportation system, includes at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for the car sharing service.  (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means.  Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes and private transportation means a vehicle such as a rental car, a taxi, a private car, or bicycle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka in view of  Klampfl, and Katsuhiko to incorporate wherein the recommendation information includes, as a transportation system used for movement, at least one of a railway, a bus, an aircraft, and a ship in addition to the vehicle used for the car sharing service with the motivation of incorporating additional modes of transportation that a user may consider in reaching a desired destination. (Katsuhiko paragraph 13)

Referring to claims 5, 7, and 9, 

Tanaka further discloses (Claim 5) An information terminal comprising: a processor programmed to: (Tanaka Figure 2 illustrating the components in the exemplar mobile phone): 

(Claim 7) A recommendation method performed by a processor, the recommendation method comprising: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer.)

(Claim 9) A non-transitory storage medium storing a recommendation program, the recommendation program causing a computer to perform: (Tanaka paragraph 207 disclosing the series of processes described in the specification may be executed by hardware, software, or a complex configuration of hardware and software. The executing processes by software, programs recording process sequences are installed in a memory incorporated in dedicated hardware within a computer to be executed by the computer. Alternatively, the programs are installed in a general-purpose computer capable of executing various types of processes to be executed by the general-purpose computer. Tanaka paragraph 208 disclosing the programs may be record in a hard disk, a SSD, a ROM as a recording medium beforehand. The programs may be temporarily or permanently stored in a flexible disk, CD-ROM or other removable recording media. Tanaka paragraph 209 teaching that the programs may be installed in a computer from a download site such as through a LAN and the Internet.)

transmit a search instruction including a purpose and a movement start position in response to an operation instruction from a user; (Tanaka Figure 2 illustrating that the mobile phone includes a communications unit. paragraph 33 disclosing a moving plan including a via-point and a destination, and stop-by place candidates based on the moving plan are acquired by a route search unit on the basis of a moving plan search request which includes a predetermined condition inputted by a user and acquired by an acquisition unit. Tanaka paragraph 66 teaching that the user is allowed to input information via used when selected a moving route and a stop-by place. This information can be destination, destination arrival time, moving purpose, selection of a moving route, budget, and the like.)

receive transmitted recommendation information including: one or more routes for movement from the movement start position to a place corresponding to the purpose, (Tanaka paragraph 87 teaching that the mobile device of the information providing system transmits, to the information processing device, a route search request, including searching conditions which contain a destination, destination arrival time, and moving purpose designated by the user via the input unit. On the basis of the route search request, the information processing device selects a moving route for arriving at the destination at the destination arrival time or within a period from a predetermined time before the destination arrival time to the destination arrival time, together with stop-by place candidates to the mobile device. Tanaka paragraph 125 disclosing the information processing device transmits route guidance of the moving route selected by the user to the mobile devices. Tanaka paragraph 143 disclosing that the mobile device can notify the information processing device that the stop-by place has been selected and displays the route information regarding the changed moving route transmitted from the information processing device to the mobile device in response to this notification.)

Tanaka does not disclose a transportation system being assigned to each of the one or more routes, and the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle used for the car sharing service; and control a display to display the one or more routes for movement from the movement start position to the place corresponding to the purpose and the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user

However Katsuhiko further teaches, a transportation system being assigned to each of the one or more routes, and the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle, a rental place of a vehicle used for a car sharing service and a return place of the vehicle used for the car sharing service, (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means. Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes and private transportation means a vehicle such as a rental car, a taxi, a private car, or bicycle. Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route.)

and control a display to display the one or more routes for movement from the movement start position to the place corresponding to the purpose and the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user (Katsuhiko paragraph 14 disclosing that the route search unit shall search for a route in which the rental car rental place and the return place are the same place, when searching for a route using a rental car. Katsuhiko paragraph 15 disclosing the rental car information acquisition unit acquires rental vehicle information indicating the rental car rental location and the return location corresponding to the rental car rental location from the rental car information database. The rental car rental location and the rental car return location do not need to be the same. Katsuhiko paragraph 26 teaching the presentation control unit 110 rearranges a plurality of routes according to the cost input from the cost calculation unit 109, and selects, for example, the top three routes with the lowest cost. The presentation control unit 110 performs control for causing the display device 800 to display information such as the selected route, the moving means of the route, and the time, the fee, and the number of transfers required for moving the route. Katsuhiko paragraph 39 teaching that based on the cost calculated the presentation control unit selects a route to be presented to the user. The presentation control unit controls the display device to display information such as the route selected, the moving means of the route, time, fare, and number of transfers required to move the route. Katsuhiko paragraph 44 teaching the route presentation process shown in the flowchart of FIG. 5 will be described with reference to the specific examples of FIGS. 2, 3, and 8. FIG. 8 is a diagram illustrating integration of partial routes by the navigation device 100 according to the first embodiment. In step ST1, the operation information acquisition unit 101 sets the departure point as the station A shown in FIG. 2, and the waypoints are the first route point Pa, the second route point Pb, the third route point Pc, and the fourth route point. Information about the transit point Pd and the destination as E station is acquired. As Steps ST2 and ST3, the route search unit 105 includes the departure point M, the first waypoint Pa, the second waypoint Pb, the third waypoint Pc, and the fourth place included in the information acquired in Step ST1. Map information and traffic information of an area including the waypoint Pd and the destination N are acquired. Katsuhiko paragraph 45 teaching as for route X, a rental car is used as a means of transportation on the route from station An, which is the departure point M, to the first waypoint Pa, and from the first waypoint Pa to the A station (partial route Xa in FIG. 2), a rental car is used as a moving means. Trains are used from the A station to the B station, and rental cars are used for the route from the B station to the second waypoint Pb and from the second waypoint Pb to the B station (partial route Xb in FIG. 2). Trains are used from station B to station C, and rental cars are used on the route from station C to the third stop Pc and from the third stop Pc to station C (partial route Xc in FIG. 2). Trains are used from station C to station E, and rental cars are used from the station E to the fourth stop Pd and from the fourth stop Pd to the station E (partial route Xd in FIG. 2). Katsuhiko paragraph 47 teaching similarly, the route integration unit 107 applies an integrated partial route that integrates the partial route Xa, the partial route Xb, the partial route Xc, and the partial route Xd in place of the corresponding partial route, thereby creating a new route Yb (see FIG. 8B). Katsuhiko paragraph 50 teaching FIG. 9 shows a display example of the display device 800 when the presentation control unit 110 performs control for displaying the route Yb as step ST15. FIG. 9 is a diagram illustrating a display example based on the control of the presentation control unit 110 of the navigation device 100 according to the first embodiment.In the first display area 800a of the display device 800, the route Yb is displayed. In the second display area 800b, a simplified diagram of the route Yb, a moving means for the route Yb, a required time for the route Yb, and a required fee for the route Yb are displayed. Katsuhiko paragraph 63 teaching in Embodiment 1 mentioned above, the case where all the return places of a rental car are a train station was shown. However, in the case of a drop-off type rental car, the user gets off the rental car at a place where the rental car is dropped off (for example, a designated parking lot or a designated gas station), and the station, bus stop, taxi stand, etc. Katsuhiko paragraph 67 teaching it is assumed that the route search unit 105 has searched for the route X shown in FIG. The route integration unit 107a performs processing for integrating the partial routes Xa, Xb, Xc, and Xd in the route X where different rental cars are used. For example, when the partial route Xa, the partial route Xb, and the partial route Xc can be integrated, and the rental car borrowed at the rental car A station store can be returned at the gas station G at the midpoint between the C station and the D station. The route integration unit 107a first creates the integrated partial route Xe shown in FIG. Next, the route integration unit 107a creates a route Xf from the gas station G to the D station. The route integration unit 107a creates a new route Yd (see FIG. 11) by applying the integrated partial route Xe and the route Xf instead of the corresponding partial route included in the route X. 
Katsuhiko paragraph 76 teaching the in-vehicle device establishes communications with a mobile terminal to send and receive information. The in-vehicle device may acquire information of a searched route stored in a server)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko to incorporate the recommendation information including at least a rental place of a vehicle used for a service of car sharing and a return place of the vehicle and control a display to display the one or more routes for movement from the movement start position to the place corresponding to the purpose and the rental place of the vehicle used for the car sharing service and the return place of the vehicle used for the car sharing service to the user with the motivation of incorporating additional modes of transportation that user may use in reaching a destination (Katsuhiko paragraph 13) rental vehicles that may be used by a user to reach a desired destination (in the present case a target place) and to present optimal routes that are convenient for the user (Katsuhiko paragraph 58) for example  choosing a return place near the desired destination of the user, choosing a rental place that is near a transit point or the start of the user’s route.

Tanaka in view of Katsuhiko does not explicitly disclose, the recommendation information being generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system

However Klampfl further teaches, the recommendation information being generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system (Klampfl column 1 lines 5-16 teaching given a specified starting point, and a specified destination, or end point, a variety of possible routes and/or modes of transport may be possible between the starting point and the endpoint. For example, in an urban area, one or more of walking, various modes of public transportation such as buses, light rail, etc., bicycling, using a motor scooter, driving a vehicle such as a car, etc., car sharing or other ride sharing, may be used to travel from a starting point to a destination point. A route that incorporates more than one such mode of transport, e.g., having different segments that are traversed using different respective modes of transport, is sometimes referred to as a multi-modal route. Klampfl column 3 lines 4-9 teaching a memory of the computer 105 may further store one or more parameters 116. A parameter 116 may include user preferences for route generation and/or selection, e.g., choose fastest, choose most economical, weights to be given to factors such as fuel costs, time of travel, weather conditions, etc., in route generation and/or selection, etc. Klampfl column 3 lines 15-22 teaching further, data 115 and/or parameters 116 could include data collected from a user device 150, a remote source 160, or some other mechanism. For example, parameters 116 could be determined from data gathered from an HMI of the computer 105 and/or a user device 150 concerning user preferences, e.g., concerning preferred points of interest, route preferences, etc. or category of user. Klampfl column 3 lines 42-60 teaching further, parameters 116 may be provided to a user device 150, e.g., from the data store 130 via the server 125, even if not persistently stored in a memory of the user device 150. In any event, parameters 116 may be stored, for example, for a particular vehicle 101, a type of vehicle 101, for a particular user, for a category of users (e.g., users in a particular geographic area, users of a particular age, etc.). An example of parameters 116 include weights to be given to various attributes 117, as discussed further below, e.g., whether particular kinds of waypoints are preferred or disfavored in a route, whether particular modes of transportation are preferred or disfavored, etc. Further examples of parameters 116 include rules governing whether a particular kind of waypoint, e.g., light rail station, bus station, etc., may be used in a route. Klampfl page 6 line 58 to page 7 line 3 teaching next, in a block of 315, the module 106, e.g., being executed by one of the devices 105, 125, 150, retrieves, along with data identifying possible waypoints and segments between the specified start point and end point, vehicle data 115, parameters 116, and attributes 117 for use in generating a requested route. For example, vehicle data 115, as described above, may include information identifying a type of vehicle 101. Further, parameters 116 may specify types of waypoints and/or segments that may be included in a route and/or weights to be given to including such waypoints and/or segments in a route. Yet further, attributes 117, as described above, may pertain to identified possible waypoints and/or segments for a route. Klampfl column 7 lines 10-22 teaching a conventionally generated route may not be optimal for a particular user. Therefore, the module 106 evaluates one or more preliminary routes according to data 115, parameters 116, and/or attributes 117. Klampfl column 8 lines 15-25 teaching the module 106 may compare parameters 116 to attributes 117 to determine whether any waypoints and/or segments may not be included on a final route presented to the user. As mentioned above, a parameter 116 may specify waypoint and/or route segment attributes 117 that are a basis for excluding a waypoint from a route, e.g., a parameter 116 could specify that a route should not include bus travel. Klampfl column 8 lines 44-46 teaching another parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. Klampfl column 8 lines 15-25 teaching for example the process may involve identifying different vehicle types. Further, different objective functions could result in selecting different routes using one of the three vehicle 101 types. Klampfl column 8 lines 39-42 teaching an objective function could take into account, in addition or as an alternative to a vehicle 101 type, a number of occupants in a vehicle 101, availability of car-sharing waypoints, and other factors. Klampfl column 8 lines 56-67 teaching parameters 116 may be personalized for a user, e.g., according to user input. For example, a user could specify that the user possesses a parking pass for a potential waypoint between a specified route start point and end point, is a member of a car-sharing service and/or bicycle-sharing service that could be available at a route waypoint, that the user possesses transit passes providing economical (e.g., unlimited in a period of time, discounted, etc.) public transit passes, etc. Likewise, such information about a user could be stored, e.g., in a device 150, in the data store 130, etc., in conjunction with a user identifier, and retrieved by the module 106 for use in route generation. Klampfl column 9 lines 1-10 teaching in any event, the module 106 could then generate or modify parameters 116 tailored to such input and/or stored user information. For example, a parameter 116 relating to a weight to be given to use of a public transit system could be modified to have greater weight based on information that a user possesses an unlimited transit pass. Likewise, the module 106 could ignore waypoints associated with car-sharing and/or bicycle-sharing services unless user information specified that a user was a member of a service associated with a waypoint.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko and Klampfl to incorporate the recommendation information being generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system with the motivation of taking into consideration user parameters, such as membership of a car-sharing service, when generating a route recommendation. (Klampfl column 8 lines 56-67)

Referring to claim 10,

Katsuhiko further teaches wherein the plurality of the transportation systems that are available include the vehicle used for the car sharing service, a railway, a bus, an aircraft, and a ship; (Katsuhiko paragraph 13 disclosing that the route search unit may search for a route that uses only one moving means or may search a route that uses a plurality of moving means.  Here the means of transportation includes both public and private transportation. Public transportation includes trains, buses, ships, or planes and private transportation means a vehicle such as a rental car, a taxi, a private car, or bicycle.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Klampfl and Katsuhiko to incorporate wherein the plurality of the transportation systems that are available include the vehicle used for the car sharing service, a railway, a bus, an aircraft, and a ship with the motivation of incorporating additional modes of transportation that a user may consider in reaching a desired destination. (Katsuhiko paragraph 13)

	Tanaka in view of Katsuhiko does not disclose and the processor is programmed to generate the recommendation information based on a preferential assignment of the vehicle used for the car sharing service over all of the rail, the bus, the aircraft, and the ship. Klampfl column 1 lines 5-16 teaching given a specified starting point, and a specified destination, or end point, a variety of possible routes and/or modes of transport may be possible between the starting point and the endpoint. For example, in an urban area, one or more of walking, various modes of public transportation such as buses, light rail, etc., bicycling, using a motor scooter, driving a vehicle such as a car, etc., car sharing or other ride sharing, may be used to travel from a starting point to a destination point. A route that incorporates more than one such mode of transport, e.g., having different segments that are traversed using different respective modes of transport, is sometimes referred to as a multi-modal route. Klampfl column 3 lines 4-9 teaching a memory of the computer 105 may further store one or more parameters 116. A parameter 116 may include user preferences for route generation and/or selection, e.g., choose fastest, choose most economical, weights to be given to factors such as fuel costs, time of travel, weather conditions, etc., in route generation and/or selection, etc. Klampfl column 3 lines 15-22 teaching further, data 115 and/or parameters 116 could include data collected from a user device 150, a remote source 160, or some other mechanism. For example, parameters 116 could be determined from data gathered from an HMI of the computer 105 and/or a user device 150 concerning user preferences, e.g., concerning preferred points of interest, route preferences, etc. or category of user. Klampfl column 3 lines 42-60 teaching further, parameters 116 may be provided to a user device 150, e.g., from the data store 130 via the server 125, even if not persistently stored in a memory of the user device 150. In any event, parameters 116 may be stored, for example, for a particular vehicle 101, a type of vehicle 101, for a particular user, for a category of users (e.g., users in a particular geographic area, users of a particular age, etc.). An example of parameters 116 include weights to be given to various attributes 117, as discussed further below, e.g., whether particular kinds of waypoints are preferred or disfavored in a route, whether particular modes of transportation are preferred or disfavored, etc. Further examples of parameters 116 include rules governing whether a particular kind of waypoint, e.g., light rail station, bus station, etc., may be used in a route. Klampfl page 6 line 58 to page 7 line 3 teaching next, in a block of 315, the module 106, e.g., being executed by one of the devices 105, 125, 150, retrieves, along with data identifying possible waypoints and segments between the specified start point and end point, vehicle data 115, parameters 116, and attributes 117 for use in generating a requested route. For example, vehicle data 115, as described above, may include information identifying a type of vehicle 101. Further, parameters 116 may specify types of waypoints and/or segments that may be included in a route and/or weights to be given to including such waypoints and/or segments in a route. Yet further, attributes 117, as described above, may pertain to identified possible waypoints and/or segments for a route. Klampfl column 7 lines 10-22 teaching a conventionally generated route may not be optimal for a particular user. Therefore, the module 106 evaluates one or more preliminary routes according to data 115, parameters 116, and/or attributes 117. Klampfl column 8 lines 15-25 teaching the module 106 may compare parameters 116 to attributes 117 to determine whether any waypoints and/or segments may not be included on a final route presented to the user. As mentioned above, a parameter 116 may specify waypoint and/or route segment attributes 117 that are a basis for excluding a waypoint from a route, e.g., a parameter 116 could specify that a route should not include bus travel. Klampfl column 8 lines 44-46 teaching another parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. Klampfl column 8 lines 15-25 teaching for example the process may involve identifying different vehicle types. Further, different objective functions could result in selecting different routes using one of the three vehicle 101 types. Klampfl column 8 lines 39-42 teaching an objective function could take into account, in addition or as an alternative to a vehicle 101 type, a number of occupants in a vehicle 101, availability of car-sharing waypoints, and other factors. Klampfl column 8 lines 56-67 teaching parameters 116 may be personalized for a user, e.g., according to user input. For example, a user could specify that the user possesses a parking pass for a potential waypoint between a specified route start point and end point, is a member of a car-sharing service and/or bicycle-sharing service that could be available at a route waypoint, that the user possesses transit passes providing economical (e.g., unlimited in a period of time, discounted, etc.) public transit passes, etc. Likewise, such information about a user could be stored, e.g., in a device 150, in the data store 130, etc., in conjunction with a user identifier, and retrieved by the module 106 for use in route generation. Klampfl column 9 lines 1-10 teaching in any event, the module 106 could then generate or modify parameters 116 tailored to such input and/or stored user information. For example, a parameter 116 relating to a weight to be given to use of a public transit system could be modified to have greater weight based on information that a user possesses an unlimited transit pass. Likewise, the module 106 could ignore waypoints associated with car-sharing and/or bicycle-sharing services unless user information specified that a user was a member of a service associated with a waypoint. Klampfl column 9 lines 20-24 teaching computing devices such as those discussed herein generally each include a processor and a memory, the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations, including as disclosed herein.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko and Klampfl to incorporate and the processor is programmed to generate the recommendation information based on a preferential assignment of the vehicle used for the car sharing service over all of the rail, the bus, the aircraft, and the ship with the motivation of taking into consideration user parameters in the determination of an optimal route that takes into account multiple modes of public transportation (Klampfl column 1 lines 5-16 and Klampfl column 8 lines 56-67) that are further embellished by Katsuhiko (Katsuhiko paragraph 13).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20190086223) in view of Katsuhiko (JP 2018200187), Klampfl et al. (US Patent No. 8,949,028), and Guangdong (WO 2018232867).

Referring to claim 2,

Tanaka in view of Katsuhiko and Klampfl does not disclose wherein the processor is programmed to: receive, from the user, application for a reservation for use of the vehicle used for the car sharing service at the rental place and the return place; and settle the reservation for use of the vehicle used for the car sharing service.

However Guangdong, which is directed to vehicle leasing method and device, teaches:

a reservation receiving unit configured to, from the user, receive application for a reservation for use of the vehicle at the rental place and the return place; (Guangdong paragraph 28 teaching that the vehicle rental request includes user terminal location information or designated location information, search for all vehicles to be rented within a certain distance of the user terminal or designated location. Guangdong paragraph 33 teaching feeding back the vehicle to be rented information to the user terminal includes, sending all the vehicles to be rented to the user terminal in the form of an electronic map, and the electronic map displays the information of all the vehicles to be rented. Location information and navigation routes of all vehicles to be rented to the user terminal location or designated location. Guangdong paragraph 43 receive the vehicle to be rented selection confirmation information sent to the user terminal, and modify the state of the selected vehicle to be rented or leased according to the selection confirmation.) 

and a reservation settling unit configured to settle the reservation for use of the vehicle, the vehicle being a target of the application. (Guangdong paragraph 44 when the vehicle return request sent by the user terminal, obtain the location information in the return request, and store the location information in conjunction with the basic vehicle information. Guangdong paragraph 56 teaching that receiving confirmation information about the selection of a vehicle to be rented sent by the user terminal, and sending an instruction to charge a reservation fee to the user terminal according to the selection confirmation information. Guangdong paragraph 114 teaching the device may include a pre-charging unit, configured to send an instruction to charge a reservation fee according to the selection confirmation information. If the payment information from the user terminal is received within the preset time period, the status of the selected vehicle is changed to reserved, and the vehicle reservation is successful, otherwise, the vehicle reservation fails.) 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to  combine the invention disclosed in Tanaka, considers using a mobile device to set stop-by place such as commercial facilities and decide (perform processing such as order and settlement) services desired to be used at a commercial facility (Tanaka paragraph 206) and Guangdong as Guangdong further embellishes on the reservation procedure in Tanaka for a particular commodity/service (rental vehicles). (Guangdong paragraph 6) 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Tanaka in view of Katsuhiko, Klampfl, and Guangdong to incorporate a reservation receiving unit configured to, from the user, receive application for a reservation for use of the vehicle at the rental place and the return place; and a reservation settling unit configured to settle the reservation for use of the vehicle, the vehicle being a target of the application with the motivation of enabling users to submit reservations for a vehicle and to verify that adequate payment has been received within a predetermined period of time to validate the reservation and notify the user of successful transaction. (Guangdong paragraphs 56-59)
Response to Arguments
Applicant’s arguments filed October 8, 2021 have been fully considered.
Regarding the 101 rejection, the examiner finds applicant’s arguments, on page 8 of the Remarks dated March 8, 2021, and amendments unpersuasive. Applicant argues that the 1) the amended claims include features that cannot be cannot be practically performed in the human mind and 2) the claims are integrated into a practical application/amount to significantly more as the invention improves the technical field of promoting the user of a car sharing service. 

With regards to 1) the examiner respectfully disagrees, the examiner notes that the mental process is the determination of a route for a user based on the analysis of received information, while the actual transmission of information is informing a reader to merely apply the abstract idea in a generic computing environment capable of transmitting information and the limitation associated with the control of a display informs the reader to merely apply the abstract idea in a generic computing environment capable of processing information. Further the examiner additionally evaluated these claimed additional elements with respect the transmission step and controlling a display step under Step 2B and determined the disputed additional elements are respectively well-understood, routine, conventional activity and insignificant extra-solution activity as discussed in the 101 rejection. With regards to 2) the examiner respectfully disagrees, while the invention has utility, such as for promoting the use of car sharing services, the examiner does not view the promoting the use of a car sharing service as a technical field. Further the invention is not integrated into a practical application/adds significantly more as the invention for example does not involve an improvement to a technological environment but is informing a reader to merely apply the abstract idea in a generic computing environment capable of processing information (i.e. generating recommendation of one or more routes based on the analysis of received information (Claims 5, 7, and 9) and controlling a display) and transmitting information (i.e. transmitting the recommendation). Additionally the invention does not add significantly more as for example there is no improvement to the functioning of a computer, improvement to any other technology or technical field, or adding a specific limitation other than well-understood, routine, conventional activity in the field. The examiner as previously stated view the additional elements disputed by Applicant are respectively well-understood, routine, conventional activity and insignificant extra-solution activity as discussed in the 101 rejection and therefore do not add significantly more to the claims. Therefore the examiner has maintained the 101 rejection.  

Regarding the 103 rejections the examiner finds applicant’s amendments and arguments, on page 9-12 of the remarks, unpersuasive. Applicant’s argument is Klampfl fails to disclosed the amended limitation of wherein the recommendation information is generated based on at least one of: (i) a preferential assignment of a transportation system using the vehicle used for the car sharing service, of a plurality of the transportation systems that are available, over all other of the transportation systems that are available and are not using the vehicle used for the car sharing service, and (ii) a preferential use of a route, of a plurality of routes, to which the vehicle used for the car sharing service is assigned as its transportation system over all other of the routes to which the vehicle used for the car sharing service is not assigned as its transportation system. Applicant asserts that “Klampfl discusses that a parameter 116 could specify a weight to be given to a location and/or availability of a car-sharing service or the like to which a user subscribed. However Klampfl does not discuss to what extent the weight given to the availability of a car-sharing service is with respect to other available transportation systems or routes.” Therefore Klampfl would require further programming order to correspond to the claimed features and therefore fail “capable of” test that requires that the prior art structure be capable of performing the function without further programming. See, Typhoon Touch Technologies, Inc. v. Dell, Inc., 659 F.3d 1376, 1380 (Fed. Cir. 2011) (emphasis added) (discussing Microprocessor Enhancement Corp. v. Texas Instruments, Inc., 520 F.3d 1367 (Fed. Cir. 2008)).

The examiner respectfully disagrees in view of the newly cited portions of Klampfl such as how parameters can include to be given to various attributes such as whether particular modes of transportation are preferred or disfavored. Additionally Klampfl discusses as an example a parameter relating to a weight to be given to use of a public transit system could be modified to have greater weight based on information regarding the user, such that other waypoints could be ignored that involve other transportation means such as car-sharing and/or bicycle services based on the user information which in combination further embellishes that the weight associated with availability of a car-sharing service or the like which a user can subscribe can promote the use of a particular transportation mode over others. Therefore the examiner has maintained the 103 rejection.    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Newlin et al. (US 20170074669) – directed to generating and displaying a comparison of multiple modes of transportation for reaching a destination.

Kumar et al. (US 20200182637) – directed to implementing multi-modal transport transform generalized transport objectives for a segment of a journey from an origin to destination (e.g., as specified by a traveler or shipper) into generalized and specific transport requests to various sources/providers of transport services (e.g. operators, platforms and marketplaces) across different modes of transport.

Demarchi et al. ( US 20160203422) – directed to computer based electronic travel route building system and method, based on an intermodal selling platform, accessible through an interactive user interface that enables users and/or travel agents to build simple or complex itineraries in just one search and one charge.

Couckuyt et al. (US 20060184314) – directed to a multi-modal navigation system.

Rafiah et al. (US 20030109266) – directed an integrated journey planner for providing travel information for a user specified journey comprises means for deconstructing a user enquiry specifying the journey into a plurality of information requests, each specifying a part of the journey using a single mode of transport, such as rail, car or coach. 

Mundinger et al. (US 20100280748) – directed to optimized route planning and personalized real-time location-based travel management

Ben-Yitschak et al. (US 20100305984) – directed to an intermodal trip planner.

Dietrich et al. (US 20170213273) –directed to generating available transportation modes based on location data of a user. 

Tulabandula et al. (US 20170357914) – directed to optimal automated booking of on-demand transportation in multi-modal journeys.

Hajj et al. (US 20160356603) – directed to a map application that provides a comprehensive and efficient transit navigation modality for planning a transit trip by browsing and selecting a transit route and navigating the selected transit route. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/M.J.M./
Examiner, Art Unit 3689                          

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689